Citation Nr: 9906895	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-42 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
psychiatric disability, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to an 
evaluation in excess of 10 percent for the veteran's service-
connected psychiatric disability.  In January 1994, the RO 
received the veteran's notice of disagreement.  By a rating 
decision issued in August 1994, a 30 percent disability 
evaluation was assigned, effective July 2, 1993.  A statement 
of the case was issued in August 1994.  An August 1994 
statement, which did not include a hearing request, was 
accepted as a substantive appeal.  In August 1995, the 
veteran requested a personal hearing before a local hearing 
officer.  However, in a letter submitted in September 1995, 
the veteran withdrew that hearing request.  This claim 
returns to the Board following remand in February 1998.


FINDINGS OF FACT

1.  Prior to July 2, 1993, the veteran's service-connected 
disability was manifested by symptomatology with emotional 
tension or anxiety productive of no more than mild social and 
industrial impairment, and no more than mild or transient 
symptoms which decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.

2.  From July 2, 1993, to April 27, 1995, the veteran's 
service-connected disability was manifested by poor peer 
relationships, occasional crying, feelings of apprehension, 
guilt and anger resulting in social and industrial impairment 
which was more than moderate, but less than rather large; 
symptoms resulted in occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to depressed mood and anxiety. 

3.  From April 27, 1995, to June 8, 1998, the veteran's 
service-connected disability was manifested by symptoms 
resulting in no more than considerable impairment of the 
ability to establish and maintain effective or favorable 
relationships with people and no more than considerable 
industrial impairment and no more than reduced reliability 
and productivity due to psychiatric symptoms. 

4.  From June 8, 1998, the veteran's service-connected 
psychiatric disability has been manifested by depressed mood, 
anxiety, sleep impairment, panic, shakiness, disturbances of 
motivation, nightmares, headaches, and slow memory productive 
of no more than severe impairment in the ability to obtain or 
retain employment; his psychiatric disability is not 
productive of total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  Prior to July 2, 1993, the criteria had not been met for 
entitlement to a rating in excess of 10 percent for the 
veteran's service-connected psychiatric disability.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Codes 9434, 9440 (1998); 38 C.F.R. 
§ 4.132, Diagnostic Cods 9405 (1996) (as effective prior to 
November 7, 1996).

2.  From July 2, 1993, to April 27, 1995, the criteria were 
met for entitlement to a 30 percent rating (but no higher) 
for the veteran's service-connected psychiatric disability.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Codes 9434, 9440 (1998); 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996) (as effective prior to 
November 7, 1996).

3.  From April 27, 1995, to June 8, 1998, the criteria were 
met for entitlement to a 50 percent rating (but no higher) 
for the veteran's service-connected psychiatric disability.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Codes 9434, 9440 (1998); 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996) (as effective prior to 
November 7, 1996).

4.  As of June 8, 1998, the criteria have been met for 
entitlement to a 70 percent rating (but no higher) for the 
veteran's service-connected psychiatric disability.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Codes 9434, 9440 (1998); 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996) (as effective prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran alleges that a service-connected disability 
has increased in severity, the claim for an increased rating 
is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, the Board finds that the 
evidence of record allows for an equitable review of the 
veteran's claim.  In this regard, the Board notes that the RO 
did not clarify (as directed in the Board's February 1998 
remand) whether post-traumatic stress disorder (PTSD) has 
been recognized as a component of the veteran's service-
connected psychiatric disability.  However, upon further 
review of the claims file, the Board notes that the RO (in a 
July 1995 rating decision) conceded that any PTSD symptoms 
were included in the evaluation of the veteran's service-
connected psychiatric disability.  Moreover, the report of VA 
examination in June 1998 duly notes the veteran's history of 
combat experiences and clearly incorporates certain symptoms 
(such as nightmares of the war) into the discussion of what 
was listed as an Axis I diagnosis of neurosis, dysthymic 
disorder.  Without any medical evidence to the contrary, the 
Board proceeds with its review of the evidence on the basis 
that all of the psychiatric symptomatology is due to his 
service-connected disability.  Such an approach is to the 
veteran's benefit and avoids any further delay in appellate 
review which might otherwise result by remanding the case a 
second time for such clarification.  Given the fact that the 
record includes numerous medical records documenting the 
veteran's disability and the report of recent VA examination 
in June 198, the Board also finds that the duty to assist the 
veteran has been met.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of the veteran's appeal, the criteria for 
rating psychiatric disabilities were revised, effective 
November 7, 1996.  When a law or regulation changes during 
the pendency of an appeal, the Board must evaluate the 
veteran's disability under the version most favorable to the 
claimant, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the 
Board has considered the claim under both the "old" 
criteria, applicable prior to November 7, 1996, and under the 
"new" criteria applicable form November 7, 1996, to the 
present.  

Under criteria in effect at the time the veteran filed his 
claim for an increased evaluation, a 10 percent rating was 
for application for less than criteria of the 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating was for application for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board observes here that in a 
precedent opinion, VA's General Counsel has concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  A 50 percent evaluation was warranted where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and where 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in "considerable" industrial 
impairment.  A 70 percent evaluation is for application where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating under the old 
criteria is for application where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat form mature behavior.  
Demonstrably unable to obtain or retain employment. 

Under the revised criteria effective from November 7, 1996, 
the veteran's psychiatric disorder is evaluated under 38 
C.F.R. § 4.130, Diagnostic Codes 9434, 9440.  A 10 percent 
rating is for application for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  The highest available rating, 100 percent, is 
warranted where the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

On VA examination conducted in November 1946, a 
psychoneurosis with anxiety state was diagnosed.  
Hypothyroidism was diagnosed in March 1947.  By a rating 
decision issued in May 1947, service connection, effective as 
of the veteran's service discharge, was awarded for 
psychoneurosis, anxiety state, with psychosomatic 
manifestations.  That disability was evaluated as 10 percent 
disabling.  That disability was evaluated as noncompensable 
effective in November 1953.  The description of the service-
connected disorder was amended to psychoneurosis, anxiety, 
associated with hypothyroidism, and that disability was 
evaluated as 10 percent disabling, effective in April 1954.  

The veteran submitted a claim for an increased evaluation for 
service-connected disability in May 1992.  At that time, the 
veteran stated that his "nervous condition" required an 
increase in medications prescribed for cardiovascular 
complaints.  Outpatient VA treatment records dated in 1992 
reflect efforts to adjust various medications, including 
medications used to treat vascular disorders, to decrease 
frequency and symptoms of migraine headaches.  The evidence 
also reflects outpatient VA dermatologic treatment for rashes 
and itching.

A VA outpatient treatment record dated July 3, 1993, reflects 
that the veteran was referred to the outpatient Mental Health 
Clinic (MHC) because a variety of dermatologic medications 
had proved ineffective in treating the veteran's generalized 
pruritus.  The MHC examiner opined that the veteran's skin 
complaints were possibly tactile hallucinations.  The 
examiner opined that the veteran had an affective disorder, 
dysthymia, with possible PTSD.  Prozac was prescribed.  MHC 
treatment records thereafter continued to reflect treatment 
of dysthymia, anxiety, and chronic itching resistant to 
treatment with neuroleptic medications.

On VA examination conducted in March 1994, the veteran had a 
tremor in the upper extremities.  The examiner stated that 
there was no evidence of myxedema.  The veteran was not 
taking any thyroid medication, had no evidence of thyroid 
disorder, and there was no laboratory evidence of 
hypothyroidism.  The veteran complained of nervousness and 
easy fatigability.  

In the report of further March 1994 examination, the veteran 
was described as clean, friendly, and talkative, with a 
tendency to ramble.  His memory and concentration were 
adequate, although the veteran described them as 
"diminishing."  The veteran had poor peer relationships.  
He reported that he last worked full-time in 1970.  He had 
attempted to work in a department store for the Christmas 
season in the early 1990's, three years prior to the exam, 
but "couldn't stand the stress."  He reported feeling 
apprehensive much of the time.  The examiner assigned 
diagnoses of dysthymia and depression with chronic anxiety, 
and concluded that the current diagnoses were consistent with 
the initial post-service diagnosis of psychoneurosis anxiety.  

VA outpatient treatment notes dated in June 1994 disclose 
that the veteran continued to complain of and be treated for 
itching, migraines, nervousness, and problems with memory, 
but he reported that his mood and shakiness were "not as 
bad."  Treatment records thereafter reflect generally 
consistent symptoms and findings.  A record dated in March 
1995 describes the veteran as anxious and agitated.

An April 27, 1995, VA outpatient report shows that the 
veteran was seen with complaints of dreams of being in the 
jungle related to war experiences.  The assessment was major 
depression.  Treatment records dated in June 1995 disclose 
complaints of indigestion, poor sleep, and complaints of 
worrying a lot.  In August 1995, his medications were 
adjusted because of increased depression.  In May 1996, the 
veteran complained of more flashbacks and memories of war.  
These treatment records reflect a diagnosis of major 
depression.

At the time of an October 1996 VA examination, the veteran 
complained of nightmares, with trembling and falling out of 
bed, nervousness, generalized pruritus due to "nerves."  He 
denied any loss of memory.  The examiner reported that the 
veteran was being treated for PTSD.

In February 1997, the veteran sought treatment for a "bad 
headache."  Confusion, numbness, and weakness were noted.  
Acute neurologic ischemia was diagnosed.  In June 1967, the 
veteran underwent aortic valve replacement and a three-vessel 
cardiac bypass graft.  The veteran had progressive confusion 
after surgery.  Moderate cortical atrophy was found in both 
hemispheres on diagnostic examination.  

Outpatient MHC treatment notes in February 1998 reflect that 
the veteran complained of persistent sternal pain, and as 
being emotional and tearful.  The veteran was informed that 
these symptoms were expected sequelae of coronary artery 
bypass graft. 

The veteran underwent VA examination on June 8, 1998.  The 
examiner noted that the veteran was elderly, nervous, and 
used a lot of nervous gestures.  He was neat in appearance, 
and was alert, pleasant, and cooperative.  He responded to 
questions in a relevant, logical, and goal-directed manner.  
There was no evidence of a thought disorder.  He was oriented 
to time, person, and place.  His memory for recent and remote 
events was slow.  He correctly identified the president and 
the vice president.  His judgment was intact.  The examiner 
concluded that the veteran's dysthymia was worse recently, 
with more frequent and more severe anxiety, depression, 
shakiness, headaches, and nightmares of the war, usually 
explosions.  The examiner assigned a global assessment of 
function (GAF) score, as related only to neurosis, dysthymic 
disorder, of 40, indicating impairment in communication 
abilities, social skills and occupational ability.  The 
examiner states that there was evidence of reduction in 
initiative, efficiency, and reliability.  Current symptoms, 
mainly anxiety and depression, interfered with occupational 
and social functioning, and the veteran continued to required 
medication and psychiatric treatment.  The examiner described 
the veteran's incapacity as severe.

In attempting to evaluate the veteran's service-connected 
psychiatric disability, the Board first recognizes that such 
a task is complicated by the fact that he currently has 
numerous severe debilitating physical illnesses.  Looking at 
the record from a longitudinal perspective, the Board 
observes that prior to July 2, 1993, the veteran's 
psychiatric symptoms resulted in what can reasonably be 
described as mild social and industrial impairment.  While he 
did suffer from some emotional tension and anxiety, it 
appears that the severity did not reach the level of being 
more than moderate so as to warrant a rating in excess of 10 
percent under the old criteria.  Further, the record shows 
that his symptoms were essentially mild or transient prior to 
July 2, 1993, and that the psychiatric symptoms were to a 
large extent controlled by medication.  

However, it appears that the veteran's psychiatric disability 
so that the psychiatric medication Prozac was prescribed on 
July 2, 1993.  This is the date recognized by the RO as the 
effective date for an increase to a 30 percent rating, and 
the Board believes this increase was warranted as of that 
date.  However, while there was an increase in psychiatric 
symptomatology to justify such an increase, the evidence does 
not show such symptoms resulted in considerable social and 
industrial impairment so as to warrant a rating in excess of 
30 percent under the old or the new criteria.  VA records 
show continuing complaints of nervousness and problems with 
memory, but the symptomatology appeared to be consistent and 
is was even suggested on occasion that certain symptoms were 
improving.  

It appears that the veteran's psychiatric status reached a 
higher level of severity in April 1995.  Outpatient treatment 
records beginning April 27, 1995, show increased 
symptomatology and reported impressions of major depression 
were documented.  The Board believes that the veteran's 
psychiatric disability beginning April 27, 1995, can be 
viewed as of such severity so as to result in considerable 
social and industrial impairment so as to warrant assignment 
of a 50 percent rating under the old criteria.  However, his 
symptoms were not yet so severe so as to warrant a rating in 
excess of 50 percent under the old criteria, and the various 
symptoms listed for the next higher rating of 70 percent 
under the new criteria were not shown to be present.  For 
example, there was no showing of suicidal ideation, 
obsessional rituals, illogical, obscure or irrelevant speech, 
near continuous-panic or depression which affected his 
ability to function independently, impaired impulse control, 
or any of the other listed symptoms for a 70 percent rating 
under the new rating criteria. 

The June 8, 1998, VA examination appears to reflect yet 
another increase in the veteran's psychiatric symptomatology.  
Significantly, the examiner reported a GAF score of only 40 
and the examiner's described the veteran's incapacity as 
severe.  It would therefore appear that the criteria for a 70 
percent rating under the old criteria have been met.  In 
reaching this determination, the Board recognizes that the 
veteran suffers from serious physical disorders as well.  The 
Board also acknowledges that the examiner's use of the word 
"severe" is not in itself determinative.  However, as noted 
earlier, the Board views all of the veteran's psychiatric 
symptoms as attributable to his service-connected disability.  
Moreover, the evidence shows obvious occupational and social 
impairment.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 31-40 
rating indicates "some impairment in reality testing or 
communication... OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood...."  The Board believes the GAF score of 40 assigned by 
the VA examiner lends further support for a 70 percent rating 
under the old criteria, especially since the examiner made it 
clear that the score of 40 was related only to the veteran's 
service-connected psychiatric disability.  In other words, it 
does not appear that the veteran's physical disorders were 
considered in arriving at this score. 

However, the Board must also find that the clear 
preponderance of the evidence is against entitlement to a 
rating in excess of 70 percent under either the old or the 
new criteria.  There is no showing of virtual isolation in 
the community or totally incapacitation psychoneurotic 
symptoms as contemplated under the criteria for a 100 percent 
rating under the old criteria.  Further, the veteran is not 
demonstrably unable to obtain or retain employment solely due 
to his service-connected psychiatric disability.  Moreover, 
the Board notes that the most recent VA examination in June 
1998 did not show  total occupation a and social impairment.  
In fact, the veteran appeared neat, alert, oriented, and 
cooperative, and that his speech was relevant, logical, and 
goal-directed, with good insight and judgment.  While memory 
was described as slow, there was no reported loss of memory 
for names of close relatives or own name.  The Board also 
notes that the veteran has maintained a stable marital 
relationship of lengthy duration.  There is no evidence of 
persistent delusions or hallucinations, grossly inappropriate 
behavior, not has it been reported that the veteran is in 
danger of hurting himself or others.   

In sum, the evidence warrants:  entitlement to a 30 percent 
evaluation for service-connected psychiatric disability from 
July 2, 1993, to April 27, 1995; entitlement to a 50 percent 
rating from April 27, 1995, to June 8, 1998; and, a 70 
percent rating from June 8, 1998.  In reaching this 
determination, the Board has resolved all reasonable doubt in 
the veteran's favor.  The provisions of 38 U.S.C.A. § 5107(b) 
do not otherwise provide a basis for a more favorable 
determination than provided in this decision.  



ORDER

Entitlement to a rating in excess of 10 percent for 
psychiatric disability prior to July 2, 1993, is not 
warranted.  Entitlement to a rating in excess of 30 percent 
prior to April 27, 1995, is not warranted.  To this extent, 
the appeal is denied.

Entitlement to a 50 percent rating for psychiatric disability 
is warranted from April 27, 1995, to June 8, 1998.  
Entitlement to a 70 percent rating for psychiatric disability 
is warranted from June 8, 1998.  The appeal is granted to 
this extent. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

